Citation Nr: 1428702	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-31 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from October 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in May 2012 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus had its onset in service.

2.  The record does not reflect a current left hip disability.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim decided herein, a letter dated in September 2009 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in January 2010 in conjunction with her claim for service connection for a left hip disability.  The examiner provided well-reasoned rationales for her opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a VLJ in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as additional medical records.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran's DD Form 214 states that she was awarded the combat infantryman badge.  Therefore, the record shows that she was in combat.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2013), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A.  Tinnitus

The Veteran had a VA examination in December 2009 at which she reported being exposed to heavy cannon fire, incoming explosions, and machine gun fire, during service.  She had bilateral tinnitus that she first noticed around 1990 or 1991.  When she first noticed it, it was constant in the left ear and intermittent in the right.  Around 2000 it became more constant in both ears, and the Veteran felt it has worsened through the years and often seemed pulsating.  The examiner felt that the Veteran's tinnitus and hearing loss were not as least as likely as not related to military service because there were no complaints of tinnitus during service.  In a July 2011 examination report addendum, the examiner wrote that her opinion remained the same due to a lack of documentation, and that it would be impossible to state an opinion as to the exact cause of tinnitus because hearing was normal on separation.  The Veteran testified at the May 2012 hearing that she was exposed to acoustic trauma from artillery and the main gun on an Abrams tank during Desert Storm.

The Board finds that the Veteran is competent to report that she experienced tinnitus beginning in service, and that her reports of this problem is credible.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Since service connection may be granted for any disease first diagnosed after discharge when the evidence establishes a link to service, and since the competent and probative evidence of record is at least in equipoise as to whether currently diagnosed tinnitus began in service, the Board finds that service connection for tinnitus is warranted. 38 C.F.R. § 3.303(d).

B.  Left Hip Disability

The service treatment records and post-service private and VA treatment records do not show any complaints, treatment, diagnoses related to the left hip.

The Veteran had a VA examination in January 2010 at which she reported pain in multiple joints that came and went, including in the left hip.  On examination there was pain with range of motion testing of the left hip.  X-rays of the left hip, however, showed no fracture, dislocation, or other osseous abnormality.  The diagnosis included the left hip being normal with some somatic complaints.

Although the Veteran served in Southwest Asia, and there was not a diagnosis related to the left hip, the record does not show that she has an undiagnosed illness and medically unexplained chronic multisymptom illness related to the left hip.  See 38 C.F.R. § 3.317 (2013).  The January 2010 VA examiner specifically noted that the examination of several joints, including the left hip, was normal and that the complaints were somatic.  Therefore, 38 C.F.R. § 3.317 is not applicable.

The record does not show a diagnosis of a left hip disability.  The Veteran is competent to report symptoms such as pain, but VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability, (although pain that causes limitation of function may result in a disability for VA purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011)).  Here, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosis of a left hip disability.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As discussed above, there is also no basis on which to find that a left hip disability has been present at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Since an element for establishing service connection on a direct basis or a presumptive basis is the Veteran being diagnosed with a left hip disability at any time during the pendency of her appeal and this claimant does not have a diagnosis, the Board finds that entitlement to service connection for this disability must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for tinnitus is granted.

Service connection for a left hip disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


